Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0005660
                                                       08-JUN-2015
                                                       01:00 PM



                            SCWC-13-0005660

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            DEXTER J. SMITH,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0005660; CR. NO. 12-1-1834)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Dexter J. Smith’s

 Application for Writ of Certiorari, filed on May 5, 2015, is

 hereby rejected.

           DATED: Honolulu, Hawaiʻi, June 8, 2015.

 Phyllis J. Hironaka               /s/ Mark E. Recktenwald
 for petitioner
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson